Exhibit 10.2

SEVENTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

dated and effective as of December 31, 2007

By and Between

Trex Company, Inc.

and

JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent

in connection with the Letter of Credit

securing

$25,000,000

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

TABLE OF CONTENTS

This Table of Contents is not a part of this Seventh Amendment to Reimbursement
and Credit Agreement and is only for convenience of reference.

 

         Page Section 1.   Definitions; Rules of Interpretation    1 1.1  
Definitions    1 1.2   Rules of Interpretation    1 Section 2.   Amendment of
Amended Agreement    2 2.1   Amendment of Section 1.01 of Amended Agreement    2
2.2   Amendment of Section 2.02(a) of Amended Agreement    2 2.3   Amendment of
Section 6.11 of Amended Agreement    3 2.4   Amendment of Section 6.12 of
Amended Agreement    3 2.5   Amendment of Section 6.13 of Amended Agreement    3
2.6   Amendment of Section 7.03(b)(ii)(D) of Amended Agreement    3 Section 3.  
Representations of the Parties    4 3.1   Due Organization    4 3.2   Due
Authorization    4 3.3   No Conflict    4 3.4   Further Assurances    4 Section
4.   Special Representations of the Borrower    4 4.1   Prior Representations
and Warranties    4 4.2   No Default    5 4.3   Full Force and Effect    5 4.4  
BBT Agreement Amendment    5 4.5   BBT Agreement Amendment    5 Section 5.  
More Favorable Covenants    5 Section 6.   Miscellaneous    5 6.1   Governing
Law    5 6.2   Execution in Counterparts    5 6.3   Costs and Expenses    5 6.4
  Modification Fee    6

 

-i-



--------------------------------------------------------------------------------

Section 7.   Waiver    6 Section 8.   Effective Date    6

 

-ii-



--------------------------------------------------------------------------------

SEVENTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (this “Seventh
Amendment”), dated and effective as of December 31, 2007 (the “Seventh Amendment
Effective Date”), between TREX COMPANY, INC., a Delaware corporation (the
“Borrower”) and JPMorgan Chase Bank, N.A., as Issuing Bank (in such capacity the
“Bank”) and Administrative Agent (in such capacity the “Administrative Agent”).

BASIS FOR THIS SEVENTH AMENDMENT

1. This Seventh Amendment is authorized by Section 11.03 of the Reimbursement
and Credit Agreement dated as of December 1, 2004, among the Borrower, the Bank
and the Administrative Agent (the “Original Agreement”). The terms, conditions
and provisions of the Original Agreement, as amended by the First Amendment to
Reimbursement and Credit Agreement dated July 25, 2005, among the Borrower, the
Bank and the Administrative Agent (the “First Amendment”), the Second Amendment
to Reimbursement and Credit Agreement dated as of and effective December 31,
2005 (the “Second Amendment”), the Third Amendment to Reimbursement and Credit
Agreement dated as of and effective November 21, 2006 (the “Third Amendment”),
the Fourth Amendment to Reimbursement and Credit Agreement dated as of and
effective December 31, 2006 (the “Fourth Amendment”), the Fifth Amendment to
Reimbursement and Credit Agreement dated as of June 12, 2007 and effective as of
June 18, 2007 (the “Fifth Amendment”) and the Sixth Amendment to Reimbursement
and Credit Agreement dated and effective as of December 21, 2007 (the “Sixth
Amendment” and together with the Original Agreement, the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, the “Amended Agreement”) are incorporated into this Seventh Amendment
by reference to the same extent and with the same force and effect as if fully
stated in this Seventh Amendment.

2. The Borrower, the Bank and the Administrative Agent have agreed to further
amendments to (a) Section 6.11 of the Original Agreement in order to provide a
new Fixed Charge Coverage Ratio, (b) Section 6.12(a) of the Original Agreement
in order to provide a new ratio of Funded Net Debt to Total Consolidated
Capitalization and (c) Section 6.13 of the Original Agreement in order to
provide new requirements for Consolidated Tangible Net Worth. The Bank and the
Administrative Agent have also agreed to certain other consents and agreements
as herein provided.

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Bank, the Administrative
Agent and the Borrower do mutually covenant and agree, as follows:

Section 1. Definitions; Rules of Interpretation.

1.1 Definitions. For purposes of this Seventh Amendment, all capitalized words
and phrases not defined in this Seventh Amendment shall have the meanings given
to them in Section 1.01 of the Original Agreement.

1.2 Rules of Interpretation. For all purposes of the Agreement the following
shall govern, except as otherwise expressly provided for or unless the context
otherwise requires:

(i) The “Agreement” shall mean the Amended Agreement as modified, altered,
amended or supplemented by this Seventh Amendment and as it may from time to
time be further modified, altered, amended or supplemented.



--------------------------------------------------------------------------------

(ii) All references in this Seventh Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Amended Agreement unless otherwise indicated.

(iii) Terms defined in this Seventh Amendment shall have the meanings prescribed
for them where defined herein.

(iv) All accounting terms not otherwise defined in this Seventh Amendment shall
have the meanings assigned to them in accordance with the Amended Agreement.

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(vi) Terms in the singular include the plural and vice versa.

(vii) The headings and the table of contents set forth in this Seventh Amendment
are solely for convenience of reference and shall not constitute a part of this
Seventh Amendment nor shall they affect its meaning, construction or effect.

Section 2. Amendment of Amended Agreement.

2.1 Amendment of Section 1.01 of the Amended Agreement.

(a) Section 1.01 of the Amended Agreement is hereby amended by inserting the
following defined terms in the correct alphabetical order to read as follows:

“Seventh Amendment Effective Date” means December 31, 2007.

(b) The following definitions contained in Section 1.01 of the Amended Agreement
are hereby amended in their entirety to read as follows:

“BBT Agreement” means the Credit Agreement dated as of June 1, 2002 by and among
the Borrower and Branch Banking and Trust Company (f/k/a Branch Banking and
Trust Company of Virginia), as amended through the date of this Seventh
Amendment.

2.2 Amendment of Section 2.02(a) of the Amended Agreement. Section 2.02(a) of
the Amended Agreement is hereby further amended to read in its entirety as
follows:

“(a) The Borrower hereby agrees to pay to the Bank, in advance, on each Fee
Payment Date beginning on January 1, 2008 until the expiration or termination of
the Letter of Credit, a nonrefundable facility fee in an amount equal to 150

 

-2-



--------------------------------------------------------------------------------

basis points calculated based on the Stated Amount as of the Fee Payment Date
and based on a 360 day year but charged on the actual number of days elapsed.”

2.3 Amendment of Section 6.11 of Amended Agreement. Section 6.11 of the Amended
Amendment is hereby further amended to read in its entirety as follows:

“The Borrower will not, as of the end of any fiscal quarter, permit the Fixed
Charge Coverage Ratio to be less the following amounts for the following
periods: (a) 0.75 to 1.00 for the one-quarter period ending on March 31, 2008,
(b) 0.85 to 1.00 for the two-quarter period ending on June 30, 2008, (c) 1.00 to
1.00 for the three-quarter period ending on September 30, 2008, (d) 0.60 to 1.00
for the four-quarter period ending on December 31, 2008 and (e) 1.40 to 1.00 for
the four-quarter period ending on each fiscal quarter thereafter.”

2.4 Amendment of Section 6.12 of Amended Agreement. Section 6.12(a) of the
Amended Agreement is hereby further amended to read in its entirety as follows:

“(a) The Borrower will not, as of the end of any fiscal quarter, permit the
ratio of Funded Net Debt to Total Consolidated Capitalization, as a percentage,
to exceed the following amounts for the following periods: (i) 70% for the
period commencing on January 1, 2008 to and including March 31, 2008, (ii) 62.5%
for the period commencing on April 1, 2008 to and including June 30, 2008,
(iii) 60% for the period commencing on July 1, 2008 to and including
September 30, 2008, (iv) 65% for the period commencing on October 1, 2008 to and
including December 31, 2008, (v) 60% for the period commencing on January 1,
2009 to and including March 31, 2009, and (vi) thereafter (A) 50% for each
period commencing on April 1 of a calendar year to and including September 30 of
such calendar year and (B) 60% for each period commencing on October 1 of a
calendar year to and including March 31 of the immediately succeeding calendar
year.”

2.5 Amendment of Section 6.13 of Amended Agreement. Section 6.13 of the Amended
Agreement is hereby amended to read in its entirety as follows:

“The Borrower will at all times maintain Consolidated Tangible Net Worth at not
less than the sum of (a) $85,000,000, (b) 100% of the net proceeds of all stock
issued after January 1, 2008, plus (c) 50% of Consolidated Net Income after
December 31, 2007 (taken as one accounting period), but excluding from such
calculation of Consolidated Net Income for purposes of this clause (c) any
quarter in which Consolidated Net Income is negative.”

2.6 Amendment of Section 7.03(b)(ii)(D) of Amended Agreement.
Section 7.03(b)(ii)(D) of the Amended Agreement is hereby amended to read in its
entirety as follows:

“(D) (1) the ratio referred to in Section 6.12(a) both immediately prior to such
proposed Acquisition and immediately after and giving effect to such proposed
Acquisition shall be at least three percentage points lower than the

 

-3-



--------------------------------------------------------------------------------

maximum ratio required by Section 6.12(a) on the date of such proposed
Acquisition (e.g., if the proposed Acquisition occurs during the period
commencing on January 1, 2009 to and including March 31, 2009, the Funded Net
Debt to Total Consolidated Capitalization ratio both immediately prior to such
proposed Acquisition and immediately after and giving effect to such proposed
Acquisition shall not exceed 57%) and (2) the Pro Forma Total Consolidated Debt
to Consolidated EBITDA Ratio shall be at least 0.5 lower than the maximum ratio
required by Section 6.12(b) on the date of the proposed Acquisition (e.g., if
the proposed Acquisition occurs during the period commencing on January 1, 2009
to and including March 31, 2009, the Pro Forma Total Consolidated Debt to
Consolidated EBITDA Ratio shall not exceed 2.5 to 1.0);”

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this Seventh Amendment and to carry out the transactions
contemplated hereby. This Seventh Amendment has been duly and validly executed
and delivered by each party and constitutes the valid and binding obligation of
each party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

3.3 No Conflict. The execution, delivery and performance of this Seventh
Amendment (as well as any other instruments, agreements, certificates or other
documents contemplated hereby, if any) do not (a) violate any laws, rules,
regulations, court orders or orders of any governmental or regulatory body
applicable to the parties or their respective property, (b) require any consent,
approval or authorization of, or notice to, or declaration, filing or
registration with any governmental body or other entity that has not been
obtained or made or (c) violate or conflict with any provision of the
organizational document, operating agreement or bylaws of such party.

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 4. Special Representations of the Borrower The Borrower hereby
represents and warrants to the other parties as follows:

4.1. Prior Representations and Warranties The representations and warranties of
the Borrower in the Amended Agreement are, except to the extent that they relate
solely to an earlier date, true and correct in all material respects as of the
date hereof.

 

-4-



--------------------------------------------------------------------------------

4.2. No Default After giving effect to the provisions of this Seventh Amendment,
there is no Default or Event of Default under the Amended Agreement.

4.3. Full Force and Effect All provisions of Amended Agreement continue in full
force and effect with respect to the Borrower.

4.4. BBT Agreement Amendment The BBT Agreement was amended to contain provisions
similar to those contained in Section 2.2 through 2.5 hereof on or prior to the
Seventh Amendment Effective Date.

4.5. BBT Agreement Waiver The BBT Agreement contained a waiver by BBT similar to
that contained in Section 7 hereof on or prior to the Seventh Amendment
Effective Date.

Section 5. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in the BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of the Amended
Agreement as amended by this Seventh Amendment to the Bank and the Bank
Participants, then the Amended Agreement as amended by this Seventh Amendment
shall be amended to contain each such more favorable covenant, representation
and warranty, event of default, term or provision, and the Borrower hereby
agrees to so amend the Amended Agreement as amended by this Seventh Amendment
and to execute and deliver all such documents requested by the Administrative
Agent to reflect such amendment. Prior to the execution and delivery of such
documents by the Borrower, unless the Administrative Agent has waived in writing
its rights under this Section 5, the Amended Agreement as amended by this
Seventh Amendment shall be deemed to contain each such more favorable covenant,
representation and warranty, event of default, term or provision of the BBT
Agreement for purposes of determining the rights and obligations hereunder.

Section 6. Miscellaneous.

6.1 Governing Law. The substantive laws of the State shall govern the
construction and enforcement of this Seventh Amendment without giving effect to
the application of choice of law principles.

6.2 Execution in Counterparts. This Seventh Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

6.3 Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Bank in
connection with the preparation, execution and delivery of this Seventh
Amendment and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank and the Administrative Agent with respect thereto.

 

-5-



--------------------------------------------------------------------------------

6.4 Modification Fee. The Borrower shall have paid to the Bank in immediately
available funds a modification fee in the amount of $25,000, which fee shall be
deemed fully earned and non-refundable once paid.

Section 7. Waiver. The Administrative Agent and the Bank hereby waive the
Borrower’s compliance with (a) the Funded Net Debt to Total Consolidated
Capitalization ratio covenant described in Section 6.12(a) of the Amended
Agreement for the fiscal quarter ending on December 31, 2007; (b) the Funded Net
Senior Debt to Consolidated EBITDA Ratio covenant described in Section 6.12(b)
of the Amended Agreement for the fiscal quarters ending on December 31,
2007, March 31, 2008, June 30, 2008, September 30, 2008 and December 31, 2008;
(c) the Fixed Charge Coverage Ratio covenant described in Section 6.11 of the
Amended Agreement for the fiscal quarter ending on December 31, 2007; and
(d) the Consolidated Tangible Net Worth covenant described in Section 6.13 of
the Amended Agreement for the fiscal quarter ending on December 31, 2007.

Section 8. Effective Date. This Seventh Amendment shall become effective as of
the Seventh Amendment Effective Date.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC.

By:  

/s/ William R. Gupp

  William R. Gupp   Vice President and General Counsel JPMORGAN CHASE BANK,
N.A., as Bank and Administrative Agent By:  

/s/ Robert Kuhn

  Robert Kuhn   Managing Director

 

-7-